Citation Nr: 0012628	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


INTRODUCTION

The veteran had active service from November 1987 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board remanded the appeal in May 1996.  In July 1997, the 
Board issued a decision denying service connection for a 
psychiatric disorder.  In March 1999 the United States Court 
of Appeals for Veterans Claims (Court) entered judgment on 
its March 1999 memorandum decision vacating and remanding the 
Board's decision.  A copy of the Court's memorandum decision 
and judgment have been included in the veteran's claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the appeal has been obtained.

2.  Paranoid schizophrenia may not be dissociated from active 
service.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a psychiatric disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The veteran 
has been afforded VA examinations and an expert medical 
opinion has been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for a disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or a disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The competent medical evidence of record reflects that the 
veteran currently has paranoid schizophrenia.  The competent 
medical evidence that supports a finding that his currently 
manifested paranoid schizophrenia did not have its onset 
during active service consists of service medical records 
reflecting that the veteran was diagnosed with a paranoid 
personality disorder during active service, post service 
treatment records reflecting that in 1991 the veteran was 
tentatively diagnosed with a need to rule out adjustment 
disorder and 1993 VA treatment records reflecting that the 
veteran was variously diagnosed, including being diagnosed as 
having paranoid schizophrenia.  A July 1993 letter from the 
veteran's treating VA physician indicated that it was unable 
to be determined if the veteran suffered from a psychosis at 
the time of his discharge.  The report of a November 1996 VA 
psychiatric examination concluded that the veteran's paranoid 
schizophrenia developed in 1993 and that his previous 
psychological functioning was a result of schizoid 
personality disorder and paranoid personality disorder.  

Competent medical evidence that supports the conclusion that 
the veteran's currently manifested paranoid schizophrenia had 
its onset during active service includes service medical 
records reflecting that the veteran was paranoid during 
active service, an April 1993 VA psychiatric examination 
report indicating that the veteran left the military due to 
his probable paranoid schizophrenic state, an October 1993 
private psychological evaluation indicating that the veteran 
had a psychotic break during service, and a December 1999 
expert medical opinion by a VA physician that concludes that 
there was a very high likelihood that symptoms manifested in 
service represented the onset of schizophrenia and that the 
veteran's psychosis developed during active duty.  

With consideration of the record set forth above, there is 
considerable evidence both for and against a finding that the 
veteran's currently manifested paranoid schizophrenia had its 
onset during the veteran's active service.  With 
consideration that competent professionals have reviewed the 
file and reached differing conclusions as well as medical 
records reflecting contemporaneous treatment that both 
support and refute the conclusion that the veteran's 
currently manifested paranoid schizophrenia had its initial 
onset during his active service, the Board concludes that the 
evidence is in equipoise with respect to whether or not his 
paranoid schizophrenia was initially manifested during his 
active service.  In resolving all doubt in the veteran's 
behalf, paranoid schizophrenia was initially manifested 
during his active service.  38 U.S.C.A. § 5107.


ORDER

Service connection for paranoid schizophrenia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

